Case 3:16-cv-01578-MMH-PDB Document 129 Filed 09/03/20 Page 1 of 3 PageID 1182




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION

     BILLIE SANFORD,

                   Plaintiff,

     v.                                                      Case No. 3:16-cv-1578-J-34PDB

     OMNI HOTELS MANAGEMENT
     CORPORATION,

                   Defendant.


                                             ORDER

            THIS CAUSE is before the Court on the Report and Recommendation (Dkt. No.

     128; Report) entered by the Honorable Patricia D. Barksdale, United States Magistrate

     Judge, on August 19, 2020. In the Report, Judge Barksdale recommends that costs be

     taxed against Plaintiff in the amount of $4,972.12; Defendant’s Motion for Award of

     Attorneys’ Fees and Costs (Dkt. No. 115) be granted in part; Defendant be awarded

     attorney’s fees in the amount of $52,410.75; the costs and fees shall bear post-judgment

     interest at 1.57 percent from November 4, 2019, until paid; and judgment be entered for

     Omni Hotels Management Corporation and against Billie Sanford. See Report at 38-39.

     To date, no objections to the Report have been filed, and the time for doing so has passed.

            The Court “may accept, reject, or modify, in whole or in part, the findings or

     recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no specific

     objections to findings of facts are filed, the district court is not required to conduct a de

     novo review of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.

     1993); see also 28 U.S.C. § 636(b)(1). However, the district court must review legal
Case 3:16-cv-01578-MMH-PDB Document 129 Filed 09/03/20 Page 2 of 3 PageID 1183




     conclusions de novo. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

     United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at * 1 (M.D. Fla. May

     14, 2007).

             Upon independent review of the file and for the reasons stated in the Magistrate

     Judge’s Report, the Court will accept and adopt, with one observation, the legal and factual

     conclusions recommended by the Magistrate Judge.1 Accordingly, it is hereby

             ORDERED:

             1. The Report and Recommendation as amended here (Dkt. No. 128) is ADOPTED

                 as the opinion of the Court.

             2. Costs in the amount of $4,972.12 are taxed against Billie Sanford.

             3. Defendant’s Motion for Award of Attorneys’ Fees and Costs (Dkt. No. 115) is

                 GRANTED, in part.

             4. Omni Hotels Management Corporation is awarded $52,410.75 in attorney’s fees.

             5. The Clerk of the Court is DIRECTED to enter judgment for Omni Hotels

                 Management Corporation and against Billie Sanford for $4,972.12 for costs and

                 $52,410.75 for attorney’s fees, plus post-judgment interest on each amount at

                 1.57 percent from November 4, 2019, until paid.

             DONE AND ORDERED at Jacksonville, Florida, this 3rd day of September, 2020.




     1
      The Court observes that while block billing is certainly discouraged, whether a fee applicant’s use of block
     billing constitutes a failure to carry the applicant’s burden depends on the particular circumstances of a given
     case and the challenges raised there.
                                                            2
Case 3:16-cv-01578-MMH-PDB Document 129 Filed 09/03/20 Page 3 of 3 PageID 1184




     ja

     Copies to:

     Counsel of Record




                                          3
